885 F.2d 864Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Lawrence ELLIS, Plaintiff-Appellant,v.VIRGINIA DEPARTMENT OF CORRECTIONS, Officer Brockard,Defendants-Appellees.
No. 89-6521.
United States Court of Appeals, Fourth Circuit.
Submitted May 10, 1989.Decided Sept. 6, 1989.

James Lawrence Ellis, appellant pro se.
Before WIDENER and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
James Lawrence Ellis appeals from the district court's order dismissing without prejudice his 42 U.S.C. Sec. 1983 complaint for failing to submit proof of exhaustion of administrative remedies.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ellis v. Virginia Department of Corrections, C/A No. 88-1168-AM (E.D.Va. Jan. 13, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.